Citation Nr: 0912038	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-12 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to service-connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to service-connected diabetes mellitus.

5.  Entitlement to service connection for a left knee 
disorder, claimed as gout. 

6.  Entitlement to service connection for a right knee 
disorder. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for bilateral peripheral neuropathy of the upper 
and lower extremities, claimed as due to his service-
connected diabetes mellitus, and entitlement to service 
connection for a bilateral knee disorder, claimed as gout on 
the left knee.  

In his November 2005 NOD, the Veteran stated that he had been 
seeing "Army doctors and VA doctors" since the year 2000.  
In his March 2006 VCAA notice response, the Veteran stated 
that he had been going to Dr. W. at the Mt. Vernon VAMC for 
severe pain in his legs and his knees.  In his April 2006 
substantive appeal (VA Form 9), the Veteran asked the RO to 
obtain VAMC treatment records from the VAMC in Mt. Vernon and 
the VAMC in Little Rock.  In a May 2006 statement, the 
Veteran reiterated that he had been seeing Dr. W. at the Mt. 
Vernon VAMC.  However, these treatment records have not been 
associated with the Veteran's claims file.  

On remand, the RO should attempt to obtain copies of all 
pertinent treatment records from the Mt. Vernon VAMC or the 
Little Rock VAMC. The Board notes that the procurement of 
records such as outstanding VA treatment records is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").  As records 
are potentially probative and as records in the possession of 
VA are deemed to be constructively of record, they must be 
obtained.  See also Hyatt v. Nicholson, 21 Vet. App. 390, 394 
(2007) (holding that the relevance of documents cannot be 
known with certainty before they are obtained).

Furthermore, the Board finds that a VA examination and 
medical opinion is necessary prior to further appellate 
consideration.  38 C.F.R. § 3.159(c)(4).  
Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2008); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  In McClendon, the Court of Appeals 
for Veterans Claims reviewed the criteria for determining 
when an examination is required by applicable regulation and 
how the Board applies 38 C.F.R. § 3.159(c).  The three 
salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in-
service event, injury, or disease; and, indication that the 
current disability may be associated with service or with 
another service-connected disability.  McClendon at 81.  The 
RO, or the Board, tests for those criteria and then decides 
if there is sufficient competent credible medical evidence of 
record to decide the claim.  38 C.F.R. § 3.159(c).  The Court 
cautioned in McClendon that an "absence of actual evidence 
is not substantive 'negative evidence.'"  It further noted 
that an indication that a current disability "may" be 
associated with service is a low threshold.

In this case, a VA medical opinion has not been obtained in 
connection with the Veteran's claims for service connection 
for his peripheral neuropathy or bilateral knee disorder.  
Although the Veteran's service treatment records do not 
contain any complaints, diagnosis or treatment of peripheral 
neuropathy, the Veteran has claimed that this condition is 
secondary to his service-connected diabetes mellitus, and he 
has consistently stated that he experiences pain and tingling 
sensations in his extremities.  

In addition, although the Veteran's service treatment records 
do not document any complaints, diagnosis or treatment of a 
bilateral knee disorder, the Board does observe that in 
November 1968, the Veteran stepped on a landmine, suffering a 
blast injury to his right foot due to hostile fire.  The 
Veteran received a Purple Heart for this injury.  This injury 
required two surgeries on his right foot, which were 
performed in April 1969 and July 1969, and ultimately led to 
his medical retirement from the service.  In an October 2004 
statement, the Veteran stated that he stepped on a landmine 
in 1969 [sic] and that he has had a hard time walking since 
that time.  Thus, it appears that the Veteran has informally 
claimed that his bilateral knee disorder is secondary to his 
service-connected right foot disorder.  Furthermore, an 
October 2005 VAMC treatment note shows that the Veteran 
currently has a diagnosis of gouty arthritis of both knees, 
as well as osteoarthritis of his knees and ankles. 

Therefore, because the evidence of record does not include a 
medical opinion based on a complete review of the Veteran's 
claims file that discusses the likelihood that the Veteran's 
bilateral peripheral neuropathy of the upper and lower 
extremities, was caused or aggravated by the Veteran's 
service-connected diabetes mellitus, type II, or that the 
Veteran's bilateral knee disorder, claimed as gout on the 
left knee, is etiologically related to his active service, to 
include being caused or aggravated by his service-connected 
right foot disorder, the Board concludes that a VA medical 
examination and opinion is needed in order to render a 
decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain a copy 
of all pertinent VA outpatient records 
from the Mt. Vernon VAMC and the Little 
Rock VAMC from 2000 to the present.  If 
the Veteran identifies any other pertinent 
evidence, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of that evidence.  If the RO 
or the AMC is unsuccessful in obtaining 
any pertinent evidence identified by the 
Veteran, it should so inform the Veteran 
and his representative and request them to 
provide the outstanding evidence.

2.  Thereafter, the Veteran should be 
afforded a VA examination for the purpose 
of obtaining an opinion as to whether the 
Veteran has a current diagnosis of 
bilateral peripheral neuropathy of the 
upper and lower extremities.  Any and all 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  After examining the Veteran 
and the claims folder, if peripheral 
neuropathy of any extremity is diagnosed, 
the examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
peripheral neuropathy was caused or 
aggravated by his service-connected 
diabetes mellitus, type II. 

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The Veteran should also be afforded a 
VA orthopedic examination for the purpose 
of obtaining an opinion as to whether the 
Veteran has a current diagnosis of a 
bilateral knee disorder.  Any and all 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  After examining the Veteran 
and the claims folder, if a bilateral knee 
disorder is diagnosed, the examiner should 
be asked to provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's bilateral knee disorder 
is etiologically related to his active 
service, to include as secondary to his 
service-connected right foot disorder. 

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




